Citation Nr: 1829443	
Decision Date: 06/12/18    Archive Date: 06/27/18

DOCKET NO.  14-09 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Saint Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for laryngeal carcinoma, to include due to Agent Orange exposure.

2.  Entitlement to service connection for prostate cancer, to include due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Allen M. Kerpan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Petersburg, Florida.

A hearing was scheduled for the Veteran in May 2016.  Due to a family emergency, the Veteran was unable to attend, whereupon his Veteran's Service Organization representative read a statement on the Veteran's behalf.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran was deployed to Thailand in March 1970 and flew combat missions over the Republic of Vietnam and the evidence preponderates against a finding that he had service on the landmass or inland waterways of the Republic of Vietnam.

2.  The preponderance of the evidence is against finding that the Veteran's laryngeal carcinoma had its onset in service, that it was compensably disabling within one year of separation from active duty, or that it is otherwise related to his active military service.

3.  The preponderance of the evidence is against finding that the Veteran's prostate cancer had its onset in service, that it was compensably disabling within one year of separation from active duty, or that it is otherwise related to his active military service.

CONCLUSION OF LAW

1.  Laryngeal Carcinoma was not incurred or aggravated in service, and it may not be presumed to have been so incurred.   38 U.S.C. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  Prostate cancer was not incurred or aggravated in service, and it may not be presumed to have been so incurred.   38 U.S.C. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist
 
With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

The Veteran has been afforded VA examinations and is currently under treatment for laryngeal carcinoma and prostate cancer.  The record reflects diagnoses of both disorders at issue, however there is no evidence of an in-service disease or injury, or evidence suggesting that the claimed disorder may somehow be directly related to military service.  


Analysis

Turning now to the merits of the claims, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.

With a chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  To show a chronic disease in service, a combination of manifestations sufficient to identify the disease entity is required, as is sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 U.S.C. § 1101.  With respect to the current appeal, this list includes prostate cancer, and malignant tumors.  See 38 C.F.R. § 3.309(a)

The law also establishes a presumption of entitlement to service connection for diseases associated with exposure to certain herbicide agents and also provides a presumption of exposure for veterans who served on the landmass or inland waterways of the Republic of Vietnam.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  In this respect, if a veteran was exposed to an herbicide agent during active military service, diseases enumerated under the regulation will be service-connected, if the disorder became compensably disabling at any time after separation from active duty, 38 C.F.R. § 3.307 (a)(6); and provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are satisfied. 38 C.F.R. § 3.309 (e).

If a veteran served on active duty on the landmass or inland waterways of the Republic of Vietnam during the Vietnam era (beginning on January 9, 1962 and ending on May 7, 1975), he is presumed to have been exposed to herbicides, unless there is affirmative evidence to establish that a veteran was not exposed to any such agent during that service.  The last date on which a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending May 7, 1975.

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307 (a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009) (service in the Republic of Vietnam means that the Veteran actually set foot within the land borders of Vietnam).

The provisions for presumptive service connection do not preclude a claimant from establishing service connection with proof of actual direct causation, on the basis that his exposure to Agent Orange led to the development of the claimed disability after service. See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstance of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence. 38 U.S.C. § 1154(a) (2012).  The Board has thoroughly reviewed all evidence in the Veteran's claims file to include his entire service treatment record his VA treatment record and his military personnel record.

The Veteran was diagnosed with laryngeal carcinoma in March 2003 and prostate cancer in August of 2010.  A current disability for both diseases is conceded by the Board.  Service treatment records reflect no complaints of or treatment for either disease while on active duty.  The Veteran maintains that it is his exposure to herbicide agents that links these current disabilities to his distinguished service.

Herbicide Exposure in the Republic of Vietnam

The Veteran initially contended that he is entitled to presumptive service connection for both of his claimed disorders because he is a Vietnam Veteran who was on the ground at least one day to deliver sercret documents as a courier when his air-to-air refueling tanker landed at Da Nang Airbase in support of Operation "Young Tiger".

The Veteran's personnel record includes copies of two Air Medals awarded to the Veteran for distinguished airmanship.  With a small overlap those two awards span a time-frame from November 1968 through March 1970.

The record also includes a Temporary Duty Operational Deployment order, TQ-412.  That order directs that the Veteran, with his unit, deploy in March 1970 from Blytheville Air Force Base, Arkansas to the 4258 Strategic Wing, APO San Francisco, CA 96330 and returning to Blytheville approximately 65 days later.  The remarks section of the deployment order states that "[a]ll crew members are classified couriers: (SECRET)."

In a June 2008 statement in support of claim the Veteran represented that the TDY Order proves that he was dispatched to Vietnam on mission "Young Tiger" and proves that he was on the ground at least one day to deliver secret documents as a courier, when his aircraft landed at the airport in Da Nang.

There is no evidence anywhere in the record to indicate that the Veteran's aircraft touched down in Da Nang, and the Deployment Order cannot be presumed to do so.  For security reasons Order TQ-412 indicates deployment from Arkansas to APO San Francisco and back to Arkansas rather than identifying the real deployment destination of U-Tapao, Thailand. 

The February 1969 Air Medal recognizes extraordinary performance contributing to the United States Air Force in Southeast Asia, and the July 1970 Air Medal recognizes outstanding airmanship contributing to the Air Force mission with no geographic reference at all.  Again, while the vagueness in the awards is understandable for security reasons, it does not open a door to legitimize speculation on where those valiant accomplished took place.  

Other evidence does suggest that the Veteran deployed with his unit to U-Tapao Air Base in Thailand and flew missions near or over the landmass of the Republic of Vietnam.  However the remainder of the evidence preponderates against finding that the Veteran landed on the mainland of the Republic of Vietnam and left the aircraft at any time while on active duty.

In a written statement prepared by the Veteran and read at his May 2016 hearing, the Veteran never mentioned landing at Da Nang Air Base, or leaving the aircraft for any period of time.  Additionally, orders deploying his unit specified that virtually every crewmember on the DC-707 sized aircraft were courier qualified which included service members both above and below his rank.  From the record it is clear that the Veteran is justifiably proud of his participation in Operation "Young Tiger" which he more specifically described as "refueling fighter aircraft over North and then South Vietnam".  What is less clear is why a critical asset such as an air-to-air refueling tanker would be put at risk with a landing in Vietnam for document or parts delivery in conjunction with that significant air power projection campaign?  Accordingly, the Board finds that the Veteran did not have active duty service on the land mass of the Republic of Vietnam and presumptive exposure to herbicide agents is not warranted.

Herbicide Exposure in Thailand

Approximately three years after the filing of his claim, the Veteran submitted a Notice of Disagreement broadening his claim to include consideration of exposure to herbicide agents while deployed to U-Tapao Airbase, Thailand.  In his broadened claim the Veteran contends that he was exposed to Agent Orange as a result of his aircrew duties discharged while on the ground inside of the base perimeter at U-Tapao.

In his written statement prepared for his May 2016 Board hearing the Veteran described, in significant detail, his additional duty assignment while at U-Tapao as an "out-of-hour air operations officer", on a rotational basis with a frequency of "once every two to three weeks."  During those assignments he would secure radio clearance from the control tower to drive a government vehicle within the perimeter of the runway flight line and/or ramp to conduct a "foreign object detection" (FOD) check.  The purpose of the inspection was to look for debris on the asphalt surfaces that might get ingested into the jet engines and result in foreign object damage, which typically destroys the engine.  The "instructions were to clear the runway two to three times during the night looking for FOD...and to drive around the perimeter and aircraft ramp area ..."  

In evaluating whether the Veteran was exposed to herbicide agents during his tour of duty at U-Tapao, medical treatment records show that he presented himself for sick-call at the 11th U.S. Air Force Hospital at U-Tapao Airbase Thailand in April of 1970, and was temporarily grounded for throat problems and difficulty clearing his ears.  This evidence is consistent with his description of flying missions out of Thailand to provide air refueling support for North and South Vietnam tactical operations. The majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang. 

If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, the herbicide exposure should be acknowledged on a facts-found or direct basis.  However, this applies only during the Vietnam Era, from February 28, 1961 to May 7, 1975, which includes the Veteran's service from November 1968 to February 1969, and March 1970 to May 1970.  See M21-1MR, Part IV, Subpart ii, 1.H.5.b, special considerations for claims based on herbicide exposure in Thailand during the Vietnam Era.  Service personal records show that the Veteran's Air Force Specialty Code (MOS) was as a KC-135 co-pilot.

In comparing the M21-1MR guidance to the Veteran's additional duty in Thailand, the Board finds the responsibilities of an out-of-hour air operations officer do not justify herbicide agent exposure on a facts found or direct basis.  In his claim, the Veteran conflates inspection of the runway, ramp or flight line perimeter with inspections near the airbase perimeter to qualify for exposure.  These two described areas are not the same.  

Foreign object detection inspections are only necessary and conducted on hard surfaces subject to jet traffic.  Perimeter security patrols typically check verdant   areas at the outer confines of a base, generally far removed (for security purposes) from hard surface ramps or runways used for jet aircraft operations.  While both areas might be considered to have a perimeter, they are not equivalent.  Base perimeter patrols are conducted by security forces and not aircrew air operations officers, particularly if those aircrew members are unarmed.  Additionally, from deployment orders of record, one tour with date boundaries was limited to 65 days, and with a rotational schedule of once every two to three weeks that could mean as few as two tours of duty as an air operations officer for that single deployment.  Similarly, the Veterans occupational code of copilot does not fall into any of the security forces categories that are contemplated by the Manual guidance to acknowledge herbicide exposure.  The evidence weighs against a finding of herbicide exposure based on service in Thailand, and the presumption of service connection based on herbicides exposure does not attach. 

Alternative Theories of Service Connection

Notwithstanding the foregoing presumptive service connection provisions, the Veteran may establish service connection with proof of actual direct causation. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  The Veteran has a current diagnosis of both laryngeal carcinoma and prostate cancer.  The Veteran's service treatment records do not indicate a diagnosis of, complaint of, or treatment for laryngeal carcinoma or prostate cancer during service or within one year following separation from service. As the second element of service connection, an in-service event, has not been met, service connection on a direct causation theory is not warranted.

For the foregoing reasons, the Board finds that the preponderance of the evidence is against a grant of service connection for laryngeal carcinoma and/or prostate cancer.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine but because the preponderance of the evidence is against the claims, the doctrine is not for application.








ORDER

Entitlement to service connection for laryngeal carcinoma, to include due to Agent Orange exposure is denied.

Entitlement to service connection for prostate cancer, to include due to Agent Orange exposure is denied.



____________________________________________
DEREK R. BROWN   
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


